UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7585



DAVID SKUNDOR, and the class of similarly
situated persons being all prisoners housed in
the Quilliams I and II Units at the Mount
Olive Correctional Complex,

                                              Plaintiff - Appellant,


          versus


MICHAEL   COLEMAN,   Warden,   Mount   Olive
Correctional Complex, in his personal and
official capacities; THOMAS MCBRIDE, Warden,
Mount Olive Correctional Complex, in his
official capacity; ROBERT DANIEL, in his
personal capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CA-02-205-5)


Submitted:   April 30, 2004                   Decided:   June 2, 2004


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Skundor, Appellant Pro Se. Heather A. Connolly, OFFICE OF THE
ATTORNEY GENERAL, Charleston, West Virginia; Charles Patrick
Houdyschell,   Jr.,  WEST   VIRGINIA  DIVISION   OF   CORRECTIONS,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          David   Skundor   appeals   the   district   court’s    orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint, and denying his

motion to alter judgment.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Skundor v. McBride, No. CA-02-205-5

(S.D.W. Va. Sept. 9, 2003; Nov. 4, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                - 3 -